Bell, J.
(After stating the foregoing facts.)
The principles of law announced in the first, second, and third headnotes are supported by the following authorities: 1 Collier on Bankruptcy (10th ed.), 285-300; Rosenthal v. Nove, 175 Mass. 559 (56 N. E. 884, 78 Am. St. R. 512); Rogers v. Abbot, 206 Mass. 270, 274 (92 S. E. 472, 138 Am. St. Rep. 394); In re Buchanan, 219 Fed. 492. In the case last cited it is said: “ It was not improper for the bankruptcy court to allow the suits to be prosecuted to judgment, as this would be a convenient way of liquidating the claims of the creditors, the amount of which was disputed; but a prosecution thereof beyond judgment should not be permitted.” See also Vadner v. Vadner, 259 Fed. 614, 635 (21-28).
The debt claimed by the plaintiff against the tenant we think is dischargeable in bankruptcy under the ruling in the Rountree cases, 65 Ga. 444, and 68 Ga. 725, but it was not mandatory upon this account to grant a stay, under the authorities first above cited.
*90The record does not contain any transcript of the judgment which was rendered upon the verdict, but it is elementary that we should presume that the judgment was rendered in such form as it ought to have been, and that it was therefore framed in accordance with the principles hereinbefore announced.
The first ground of the amendment to the motion for a new trial complains of the charge of the court upon the subject of the credibility of the witnesses, but we can not hold that there was any harmful error, even if error at all, in the charge as given; and none of the other grounds of the motion for a new trial which are insisted upon disclose any reversible error.
Our decision as set forth in the foregoing opinion and as announced in headnotes 1 to 5, inclusive, must be held to apply only to the case of the tenant, D. L. McLeod, inasmuch as the sureties have presented no point in such a way as to provide this court with any jurisdiction in so far as they are concerned. The sixth headnote requires no elaboration.

Judgment affirmed.


Jenlcins, P. J., and Stephens, J., concur.